Citation Nr: 0619774	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1966, and from January 1968 to November 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  During the course of the appeal, the RO 
assigned separate ratings for peripheral neuropathy of each 
lower extremity(10 percent each, impotence (0 percent with 
special monthly compensation), and diabetic retinopathy (0 
percent), all associated with the veteran's service-connected 
diabetes mellitus.  These separately assigned ratings are not 
under appeal in this decision.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected diabetes mellitus 
requires the veteran to use insulin and adhere to a 
restricted diet, but does not require him to regulate his 
activities.


CONCLUSION OF LAW

The schedular criteria for a higher initial rating in excess 
of 20 percent for service-connected diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.120, Diagnostic Code 7913 
(2005).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in June 2002 and August 2002, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

In furtherance of its duty to notify, the RO requested from 
the veteran names and addresses of persons, agencies, or 
companies possessing records that would help decide his 
claim.  The RO then requested any additional information or 
evidence from the veteran that he wanted VA to obtain on his 
behalf.  The RO told the veteran to send the necessary 
evidence as soon as possible.  A generalized request for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board acknowledges that the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service-connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the RO's rating decision of February 2003, the veteran 
has submitted both lay and medical evidence describing 
current symptomatology and severity associated with his 
diabetes mellitus.  Thus, it is clearly demonstrated that the 
veteran understood the types of degree of disability rating 
evidence needed to substantiate the claim.  Additionally, the 
veteran has been afforded a VA examination in November 2004 
for the purpose of evaluating the current level of his 
diabetes mellitus.  Lastly, the August 2004 Statement of the 
Case (SOC) sets forth the rating criteria for all ratings in 
excess of that currently assigned for his diabetes mellitus.  
For these reasons, the Board finds no prejudice to the 
veteran from the inadequate notice provided him on the 
element of the degree of disability.    

The Board also finds that the veteran has not been prejudiced 
by the inadequate notification that an effective date for the 
award of benefits will be assigned.  The RO granted service 
connection for diabetes mellitus effective May 8, 2001, the 
earliest date permissible by law.  As explained more fully 
below, staged ratings are not appropriate and any decision on 
the claim for a higher initial rating would be applied 
effective the date of service connection.  38 C.F.R. § 
3.400(o)(1) (2005).  Thus, the veteran has suffered no 
prejudice.

In further regard to VA's duty to notify, the Board notes 
that in addition to the August 2004 SOC, the RO provided the 
veteran with a copy of rating decisions dated in February 
2003 and March 2003.  The RO also provided the veteran with a 
copy of the Supplemental Statement of the Case (SSOC), dated 
in January 2005.  Together, these documents provided the 
veteran with notice as to the evidence needed to substantiate 
his claim and the reasons for the assigned rating.  The SOC 
provided the veteran with notice of all of the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Regarding timing of 
the notice, the RO issued the original VCAA notice in June 
2002, which was before the rating decision, dated in February 
2003, which is the subject of this appeal.  The Board 
concludes that the veteran has not been prejudiced by any 
deficiencies in requirements of the notice provisions of the 
VCAA, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and has 
attempted to obtain all private medical records that the 
veteran requested.  The veteran has been examined by VA for 
compensation purposes and recent VA medical treatment records 
have been obtained.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

Evidence

In the veteran's notice of disagreement, dated in March 2003, 
the veteran stated that his diabetes mellitus had gotten 
worse and he was currently taking insulin in addition to 
pills.  

A report of a VA examination in August 2002, in connection 
with the veteran's original claim, shows that the VA examiner 
reviewed the claims file prior to the examination.  In the 
report, the examiner stated that the veteran's activities had 
not been restricted due to his diabetes mellitus and that 
treatment for the condition consisted of using oral 
hypoglycemic agents and employing a restricted diet.  The VA 
examiner noted no objective findings of neuropathy.

The medical evidence includes treatment reports from VAMC 
Cheyenne, dated from August 1998 to January 2005.  In a 
treatment note dated in February 2003, L.B., a nurse 
practitioner, stated that the veteran would benefit from the 
use of insulin to control his diabetes mellitus.  Subsequent 
records from VAMC Cheyenne and an additional VA compensation 
examination report, dated in November 2004, indicate that the 
veteran used insulin to control his diabetes mellitus.  VAMC 
treatment records from the time of the rating decision in 
March 2003 to January 2005 indicate that the veteran had been 
prescribed the oral hypoglycemic agents, glyburide and 
metformin, to control his diabetes mellitus.  

In a progress note dated in April 2001, L.B. noted that the 
veteran reported for his first follow-up visit for diabetes 
mellitus treatment in nearly two years.  L.B. stated that the 
veteran had been terribly non-compliant with treatment.

In progress notes dated in October 2003 and January 2004, 
L.B. reported that she strongly encouraged the veteran to 
establish a regular exercise program, primarily in the form 
of walking 30-40 minutes daily, and that such a program would 
have a tremendous impact on his diabetes mellitus.  In those 
treatment notes, L.B. reported that the veteran received 
little or no exercise.  In a treatment note dated in 
September 2004, C.B., a registered dietician, reported that 
the veteran was unable to exercise because of back pain.  In 
a psychiatric treatment note, dated in July 2004, S.P. 
reported that the veteran had no time or energy to exercise.  
In a treatment note dated in August 2004, L.B. noted that the 
veteran was on no specific exercise program because of back 
pain.    

In a VA examination report, dated in November 2004, Dr. W.H. 
recorded the following history as provided by the veteran.  
The veteran's insulin requirements had been increased and 
occasionally he had low blood sugar noted by handshaking and 
perspiration.  These symptoms were averted with the intake of 
sugar.  The veteran had no loss of consciousness and his 
weight had remained stable since his last VA examination in 
August 2002.  The veteran denied cardiac or vascular 
problems.  The veteran had painful tingling in the toes.  The 
veteran also had problems with impotence.

The VA examiner noted no abnormal findings upon physical 
examination.  The VA examiner's assessment was evidence of 
early diabetic retinopathy; early signs and symptoms of 
diabetic peripheral neuropathy; and erectile dysfunction, 
more likely than not related to diabetes mellitus.  The VA 
examiner reported that the claims file had been reviewed 
prior to the examination.  

In a VAMC treatment note, dated in September 2005, G.T., a 
registered nurse, stated that she discussed with the veteran 
the need to exercise for diabetic treatment and indicated 
that the veteran used a treadmill, weights, and the steam 
room.  G.T. stated that the veteran walked 1 1/2 miles on the 
treadmill.   

At a Board hearing conducted at VA RO in Denver, Colorado, in 
September 2005, the veteran testified that his diabetes 
mellitus had increased in the past few months and that he now 
had to inject 9 units of insulin in the morning and 9 units 
in the evening.  The veteran reported taking metformin and 
glyburide.  The veteran stated that he had been told by his 
doctor to limit his activities due to his diabetes mellitus 
but also to do as much as possible.  The veteran stated that 
he tried to walk a mile and a half every day, but got tired 
and ran out of breath.  He testified he was able to go about 
ten minutes, or about a half a mile on a treadmill if he held 
the handles.  The veteran stated he walked around in the pool 
for exercise and then spent time in the steam room.  The 
veteran also stated he was able to walk around the block, but 
experienced shortness of breath when he did so.  

The veteran further testified that he had to take insulin 
after exercising because his blood sugars got high.  The 
veteran reported that he recently had back surgery.  He 
acknowledged that he had gained weight recently and thought 
that it was because he had to eat 4 to 5 times a day.  The 
veteran thought that if he could exercise more, he could lose 
weight.  The veteran stated that he went to the VAMC Fort 
Collins for diabetes mellitus treatment every three to four 
months.  The veteran testified to being placed on a 
restrictive diet.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

The veteran has been assigned a 20 percent rating for 
service-connected diabetes mellitus type II under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  
Under this code, a 20 percent rating is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
a restricted diet, and regulation of activities.  

Analysis

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability throughout the initial rating period on appeal, 
and that a higher rating is not warranted.  

To warrant the next higher rating of 40 percent, the evidence 
must show that the diabetes mellitus requires insulin, 
restricted diet, and regulation of activities.  It is clear 
from the record that the veteran's diabetes mellitus requires 
treatment with insulin and a restricted diet.  The record 
does not show, however, that the veteran has been medically 
instructed to regulate or restrict his activities due to 
problems controlling his blood sugar, i.e. a regulation of 
his activities due to diabetes mellitus.  Apparently the 
veteran receives somewhat limited exercise, but the record 
suggests that any lack of exercise is due to either the 
veteran's unrelated back pain or for other reasons apart from 
the diabetic condition itself.  There is no medical evidence 
of record that the veteran has limited his activities in 
response to any prescribed treatment to manage the diabetes 
mellitus.  The medical records instead indicate that the 
veteran's medical providers have encouraged him to exercise 
rather than to restrict his activities as would be required 
for a 40 percent rating.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of an initial rating in 
excess of 20 percent under Diagnostic Code 7913.  Also, the 
diabetes mellitus has not been shown to be manifested by 
greater than the criteria associated with a 20 percent rating 
during any portion of the appeal period.  Accordingly, a 
staged rating is not in order and a 20 percent rating is 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Lastly, there is no evidence to this point that the veteran's 
service-connected diabetes mellitus causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, development for consideration of an extraschedular 
evaluation is unnecessary.  38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  The veteran may, of 
course, apply at any time to reopen his claim for increased 
compensation with the RO, particularly if his current 
diabetic symptoms become more disabling.  


ORDER

An initial rating in excess of 20 percent for service-
connected diabetes mellitus is denied.



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


